Case 1:18-cv-01562-LMB-MSN Document 101 Filed 01/10/20 Page 1 of 2 PageID# 396



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

                                                      )
 BENJAMIN VIENT,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )      No.: 1:18-CV-1562 LMB/MSN
                                                      )
 GANNETT CO., INC.,                                   )
                                                      )
                Defendant.                            )
                                                      )

        GANNETT’S NOTICE OF HEARING ON MOTION TO COMPEL PRO SE
          PLAINTIFF TO COMPLY WITH HIS DISCOVERY OBLIGATIONS

        PLEASE TAKE NOTICE that Defendant, Gannett Co., Inc. (“Gannett”), will bring

 before this Court its Motion to Compel Plaintiff, Benjamin Vient, to Comply with His Discovery

 Obligations for hearing on Friday, January 17, 2020, at 10:00 a.m., or as soon thereafter as

 counsel may be heard.

 Dated: January 10, 2020                              Respectfully submitted,

                                                                    /s/
                                                      Laurin H. Mills (Va. Bar No. 79848)
                                                      Samek, Werther & Mills, LLC
                                                      2000 Duke Street, Suite 300
                                                      Alexandria, VA 22314
                                                      (703) 547-4693
                                                      Fax (703) 547-4694
                                                      Laurin@samek-law.com

                                                      Attorney for Gannett Co., Inc.
Case 1:18-cv-01562-LMB-MSN Document 101 Filed 01/10/20 Page 2 of 2 PageID# 397



                                  CERTIFICATE OF SERVICE

        I certify that on January 10, 2020, I caused to be served a copy of the foregoing on

 Plaintiff via the Court’s Electronic Case Filing system, by e-mail, and by first-class mail.



                                                                     /s/
                                                       Laurin H. Mills




                                                      2
